IN THE SUPREME COURT OF PENNSYLVANIA
                     WESTERN DISTRICT


J.L.B.,                     No. 55 WM 2015

          Petitioner

v.

S.A.T.,

          Respondent

S.A.T.,

          Respondent

v.

J.L.B.,

          Petitioner

D.J.B.,

          Respondent

v.

J.L.B.,

          Petitioner

J.L.B.,

          Petitioner

v.

D.J.B.,

          Respondent
                                      ORDER
PER CURIAM


        AND NOW, this 11th day of September, 2015, the Application to File Original

Process is GRANTED and the Emergency Application for Prohibition and Mandamus is

hereby DENIED.